Exhibit 10.1

 

AMENDMENT NO. 4 TO SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 4 TO SECURITIES PURCHASE AGREEMENT, dated July 7, 2011 (this
“Amendment”), is between General Moly, Inc., a Delaware corporation, (the
“Company”), and Hanlong (USA) Mining Investment, Inc., a Delaware corporation,
(“Purchaser”). Capitalized terms used, but not defined herein, shall have the
meanings assigned to them in the Agreement, as defined below.

 

RECITALS

 

A.                                   The Company and Purchaser are parties to
the Securities Purchase Agreement, dated March 4, 2010 (as amended by Amendment
No. 1 to Securities Purchase Agreement, dated July 30, 2010, Amendment No. 2 and
Waiver to Securities Purchase Agreement, dated October 26, 2010, Amendment No. 3
to Securities Purchase Agreement, dated December 20, 2010, and as further
amended, restated or replaced, the “Agreement”); and

 

B.                                     The parties desire to amend the Agreement
to modify certain dates for specified conditions precedent and to modify
specified conditions precedent in the Agreement.

 

Accordingly, in consideration of the mutual covenants contained in this
Amendment, the parties intending to be legally bound agree as follows.

 

AGREEMENT

 

1.                                       Section 6.6(a) of the Agreement is
hereby amended by deleting “November 30, 2011” and replacing it with “the date
that is twelve months after the publication of the Draft EIS or December 31,
2012”.

 

2.                                       Section 6.8 of the Agreement is amended
by inserting the following sentence following the first sentence of
Section 6.8.  “From time to time the Company may advance fees and expenses that
are the obligation of Purchaser pursuant to the preceding sentence.  Those
advances, if not repaid sooner, shall be credited against the Arrangement Fee
when paid, or shall be repaid on the date that is 12 months after the
publication of the Draft EIS, if earlier.”

 

3.                                       Section 7.2(c)(iii) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(iii) Record of Decision The BLM shall have issued the Record of Decision with
respect to the Mount Hope Project and the BLM shall have approved the Plan of
Operations (collectively, the “ROD”) on or before the date that is the earlier
of (A) nine months after the publication of the Draft EIS; and (B) September 30,
2012.”

 

4.                                       Section 7.2(e) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“(e)                            Modification of the ROD Closing Condition.  If,
on or before the date that is seven months after the publication of the Draft
EIS, the Company notifies Purchaser that the Company reasonably believes that
(i) the BLM will not issue the ROD on or before the date (the “ROD Deadline”)
that is the earlier of: (A) nine months after the date of the publication of the
Draft EIS; and (B) September 30, 2012, and (ii) the BLM will issue the ROD on or
before the earlier of: (A) twelve months after the date of the publication of
the Draft EIS; and (B) December 31, 2012, then the Purchaser may notify the
Company on or before the ROD Deadline that the Purchaser has elected to extend
the date by which the BLM must issue the ROD to the date that is three months
after the ROD Deadline (the “ROD Condition Extension”).  If Purchaser elects the
ROD Condition Extension, the Company shall, on or before the date that is
fifteen days after the ROD Deadline, pay to Purchaser $2,000,000 (which payment
shall be a credit against the Arrangement Fee) and the Company Break Fee shall
be increased by $1,000,000 for each month (or portion thereof) after one month
following the ROD Deadline that elapses prior to BLM’s issuance of the ROD, such
increase not to exceed $2,000,000.”.

 

5.                                       Section 8.2(b) of the Agreement is
hereby amended by deleting (b) (i) in its entirety and replacing it with the
following:

 

“(i) the Tranche 2 Closing shall not have occurred on or before the earlier of
(A) September 30, 2012 (unless the Company has provided notice and the ROD
Deadline is extended pursuant to Section 7.2(e), in which event this date shall
be December 31, 2012) or (B) twelve months after the issuance of ROD;”

 

6.                                       Section 8.2(d) of the Agreement is
hereby amended by deleting subsections “(v)” and “(vi)” in their entirety.  The
parties acknowledge that the notice dated April 26, 2011, regarding
Section 8.2(d)(vi) is rescinded and ineffective.

 

7.                                       Section 7.2(d) of the Agreement is
hereby amended by changing “three (3)” to “nine (9)” and changing “six (6) to
“twelve (12)”.

 

8.                                       Section 8.4(b) of the Agreement is
hereby amended by deleting subsections “(b)(viii)” and “(b)(ix)”.

 

9.                                       Section 8.5(c) of the Agreement is
hereby amended by replacing “six(6) months” with “twelve (12) months” in the
last line of this Section 8.5(c).

 

10.                                 Schedule 1 of the Agreement is hereby
amended by deleting “Sections 8.2(d)(vi) and 7.2(e)” and replacing it with
“Section 7.2(e)” in the definition of “Company Break Fee”.

 

11.                                 Schedule 2 of the Agreement is hereby
amended by replacing “2 months” with “9 months” in the paragraph titled
“Availability Periods:”.

 

12.                                 Schedule 2 of the Agreement is hereby
modified by replacing “September 30, 2011” with “the date that is the earlier of
(i) December 31, 2012; or (ii) twelve months after the publication of the Draft
EIS” in the paragraph titled “Conditions Precedent to Borrowing:”.

 

--------------------------------------------------------------------------------


 

13.                                 Article IX of the Agreement is hereby
incorporated by reference into this Amendment.

 

Except as specifically set forth in this Amendment, the Agreement shall remain
in full force and effect.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first above written.

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ David A. Chaput

 

 

 

 

Name:

David A. Chaput

 

 

 

 

Title:

Chief Financial Officer

 

 

HANLONG (USA) MINING INVESTMENT, INC.

 

 

By:

/s/ Hui Xiao

 

 

 

 

Name:

Hui Xiao

 

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------